Citation Nr: 9915888	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  94-18 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for skin cancer, claimed as 
a residual of exposure to mustard gas.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel


INTRODUCTION

The veteran had active service from August 1942 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the December 1993 rating decision of 
the Houston, Texas Department of Veterans Affairs (VA) 
Regional Office (the RO), which denied service connection for 
skin cancer, claimed as a residual of exposure to mustard 
gas.

In March 1996 and August 1997, the Board remanded this matter 
to the RO for further development, to include obtaining 
private and VA treatment records, affording the veteran the 
opportunity to submit or identify evidence pertinent to his 
claim, attempting to obtain information regarding any 
exposure to mustard gas or Lewisite from all appropriate 
sources, consideration of amendments to 38 C.F.R. § 3.316 
(1998), obtaining the veteran's service personnel records, 
and providing the veteran's representative with a copy of the 
June 1997 supplemental statement of the case.  


FINDINGS OF FACT

1.  The competent medical evidence does not show that the 
veteran has squamous cell carcinoma of the skin.  

2.  There is no competent evidence of record which provides a 
nexus between the veteran's sebaceous skin carcinoma or 
actinic keratoses, initially demonstrated more than 40 years 
after service, to service or to mustard gas or any other 
chemical exposure therein.



CONCLUSION OF LAW

The claim for service connection for skin cancer, claimed as 
a residual of mustard gas exposure, is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's WD AGO Form 53-55, Honorable Discharge, shows 
that his military occupational specialty was "MOTOR NCO," 
and that the veteran attended service schools which included 
"NCO GAS 1945."

The RO has attempted to obtain the veteran's service medical 
and personnel records from the National Personnel Records 
Center (NPRC).  However, the NPRC has informed the RO that 
there are no service medical or personnel records on file at 
the NPRC.  The NPRC also reported that, if the file was at 
that facility in July 1973, it may have been destroyed in a 
fire.

June 1988 treatment records from Dr. D.C. show that, the 
veteran had a large epidermal inclusion cyst of the middle 
back which was infected.  Dr. D.C. also noted that he had a 
large cyst of the face to the left point of the mouth and 
that he would ask Dr. H. to remove this.  The mid-back lesion 
was excised and the microscopic diagnosis of the mid-back 
cyst was benign epidermal inclusion cyst from mid-back with 
marked scarring and subacute and giant cell reaction to 
keratin.  Later in June 1988 he returned for follow up and it 
was noted that the incision was healing well.  He was told to 
return as needed.  Also in June 1988, Dr. H. reported that 
the veteran had either an epithelial inclusion cyst of the 
left face or a sebaceous cyst.  Excision was recommended and 
performed.  The lesion was submitted for histopathologic 
examination to Medical Center Hospital; however, the results 
of this testing are not of record. 

August to November 1992 treatment records from Dr. L.T. show 
that, in August 1992, the veteran had a lesion on the dorsum 
of the right hand which Dr. L.T. stated was probably an early 
squamous cell carcinoma.  It was also noted that actinic 
keratoses over the face and arms were treated with liquid 
nitrogen.  The differential diagnosis was right hand "sq 
cell?."  However, the August 1992 pathology report diagnosis 
was actinic keratosis.  In September 1992, Dr. L.T. noted 
that the area of keratoses were healing well, that there were 
20+ actinic keratoses on the face and arms which were treated 
with liquid nitrogen, and that the veteran was given 
sunscreen to use.  In November 1992, five actinic keratoses 
over the face and ears were treated with liquid nitrogen.  

At a September 1993 VA examination of the skin, the veteran 
reported that he had had multiple cancers on his hands and 
back and that they were removed by private physicians.  He 
reported that he was exposed to Lucite and mustard gases in 
service.  The examiner noted that the veteran wondered if any 
of those skin cancers were related to his exposure to these 
gases; however, the examiner did not comment regarding any 
such relationship.  Physical examination revealed that 
diffuse actinic damage was present.  There was one macular 
hypopigmented scar on the shoulder, one linear scar on the 
mid-back, and several scars on the hands.  The examiner also 
reported that there were multiple pedunculated papules under 
the arms.  The diagnosis was diffuse actinic damage, evidence 
of previously removed skin cancers and acro comedomes, and no 
evidence of current actinic keratoses or skin cancers.  It 
was noted that the veteran should have routine follow up to 
look for recurrences of his previous skin cancers and to 
evaluate for newer lesions.  

October 1993 VA treatment records show that the veteran 
complained of multiple past lesions and prior removal of skin 
cancer from his face.  Examination findings included a fleshy 
papule on the back with subcutaneous swelling, a one 
centimeter tumor on the left buttocks, skin tags on the right 
axilla, and a left arm "central scal."  The assessment was 
EIC, buttocks; skin tags; actinic keratosis, right temple to 
be treated with liquid nitrogen; and "seb derm." left arm 
cyst.  Also in October 1993, he had a skin tag removed.  

At a May 1994 personal hearing conducted before an RO hearing 
officer, the veteran testified that, in 1945 when he was 
stationed in Virginia with the 570 Field Artillery Battalion, 
he was sent to NCO gas school at Edgewood Arsenal in 
Maryland.  Hearing Transcript (Tr.) at 1, 2.  He reported 
that NCO gas school lasted six weeks to two months and 
included other training such as munitions.  Id.  He stated 
that this training involved being exposed to chemicals 
including mustard gas in a gas chamber, using gas masks, 
sniffing and recognizing gases, putting his arm in a chamber 
with gases, gas classes, actual field testing for mustard gas 
which was sprayed on him, and being sprayed with chlorpicrin.  
Tr. at 2, 3, 10.  He also reported that they went out in 
ponchos, gas masks, and full army attire and a plane flew 
over and sprayed them with mustard gas; that they dove for 
cover and a bush tore a hole in the back of his poncho; and 
that the chemical sprayed was brown, sticky, and burned him.  
Tr. at 2, 3.  He testified that he was hospitalized for three 
days at Edgewood Arsenal due to his exposure to chlorpicrin 
and resulting seizures and that he was treated as an 
outpatient for a burn from the mustard gas exposure.  Tr. at 
3, 4.  He reported that he instructed and trained the other 
men in the 570 Field Artillery Battalion in the smelling and 
testing of gases, that he visibly sprayed some of them with 
gases, and that he instructed the men on gas mask procedures.  
Tr. at 6-8.  He and his representative asserted that the fact 
that his service records were destroyed in a fire at the NPRC 
had severely handicapped his ability to perfect his claim.  
Tr. at 1.  

He stated that he did not seek treatment after discharge for 
the mustard gas burn on his back.  Tr. at 4.  He testified 
that doctors had not rendered an opinion regarding the cause 
of his skin cancer and that they said that a number of things 
could have caused the cancer, such as sun exposure.  Id.  The 
veteran stated that he did not know if the cancer was caused 
by the mustard gas exposure, but that he knew that he was 
exposed to mustard gas.  Tr. at 5.  He reported that he had 
had about 25 to 30 skin cancers removed by private physicians 
or hospitals.  Tr. at 5.  

In August 1994, the RO received a copy of a page from the 
Service Record Book of Men and Women from the veteran's home 
town which was sponsored by the St. David Bible Class and 
assisted by the St. David Community Business Men.  This 
document shows the details of the veteran's military service 
and reports that he was sent to Edgewood Arsenal, Maryland 
for a four week chemical gas course sometime after March 1944 
and prior to June 1945.  

August 1994 to May 1996 VA treatment records show that, in 
August 1994, the veteran was treated at the dermatology 
clinic for follow-up of actinic keratosis and the assessment 
was actinic keratoses to be treated with liquid nitrogen.  In 
September 1994, it was noted that he had a persistent 
hypertrophic lesion/crusting papule on his right hand index 
finger despite multiple liquid nitrogen treatments.  The 
assessment was actinic keratosis versus basal cell carcinoma.  
He underwent a shave biopsy to rule out neoplasm and to 
determine the nature of skin eruption.  In January 1995, he 
had red scaly macules on the left and right dorsal hands, 
right finger actinic keratosis, and a left cheek mass.  The 
assessment was actinic keratoses, acrochordon.  A July 1995 
treatment provider noted that the veteran had a history of 
actinic keratoses, that he had had skin cancers removed from 
his face in the past, and that he currently complained of a 
lesion and knot on his left cheek.  It was noted that there 
was a small pale papule with sharp margins on the left 
zygomatic area and a deep painless nodule in the left cheek.  
The back and chest had a few skin tags and there was a papule 
on the right hand.  The assessment was actinic keratoses; 
fibrous papule versus scar, versus basal cell carcinoma, 
versus adnexal tumor left cheek.  He underwent shave biopsy 
of a papule on his left cheek and the diagnosis was sebaceous 
carcinoma, incompletely excised.  

In August 1995, the veteran sought follow-up treatment at a 
VA dermatology clinic and the assessment was sebaceous 
carcinoma and questionable Muir-Torre syndrome given history 
of colon cancer.  He was also seen at the VA ear, nose, and 
throat clinic in August 1995 and it was noted that he had a 
sebaceous carcinoma, left cheek.  August 1995 left 
paraparotid lymph node fine needle aspiration results were 
noted to be neoplasm, parotid versus adnexal, defer to 
further examination of material.  Later in August 1995, he 
underwent excision of left cheek sebaceous carcinoma with 
spilt thickness skin graft and left parotidectomy for 
oncocytoma.  The surgical pathology report diagnosis was left 
upper cheek excision, no evidence of residual carcinoma; left 
parotid gland, multifocal areas of hyperplastic oncocytic 
cells; left deep lobe mass, parotid - oncocytoma.  The 
electron microscopy diagnosis was parotid mass excision - 
oncocytoma.  An October 1995 treatment provider noted that 
the veteran was status post resection of oncocytoma of left 
parotid gland, status post seroma of left cheek, and status 
post excision of left cheek cancer - margins clear.  
Examination of the left face revealed good cosmoses, minimal 
induration; and skin graft with good result.  January to May 
1996 treatment records show follow-up treatment for status 
post parotidectomy with excision of left cheek adnexal cancer 
and oncocytoma.  In May 1996 the impression was no evidence 
of disease.  

In an April 1996 letter, the United States Army Chemical and 
Biological Defense Command, reported that it was unable to 
confirm the veteran's alleged exposure to mustard agent.  It 
was noted that a service record showed that he was a gas NCO 
which indicated that he had attended unit gas NCO classes, 
although there is no information regarding the length of the 
course that he was involved in.  This letter stated that 
classes for unit gas NCO's were as short as 20 hours and as 
long as 60 hours.  This letter also stated that the veteran 
may have participated in training exercises as a portion of 
this training which included exposure to chemicals including 
mustard gas.  

At November 1996 VA examinations of the skin and scars, the 
veteran reported that he had had a sebaceous carcinoma 
removed by excision and skin grafting in September 1995, that 
he had had an anterior superficial parotidectomy in 1995, 
that he had had several sebaceous cysts removed from his 
back, and that he had had a mustard gas burn scar over his 
upper back.  He reported that he had had multiple actinic 
keratoses on his hands which were removed by liquid nitrogen 
and that lesions on the dorsum of his right and left hands 
had been excised.  The examiner noted that the veteran had a 
1.3 centimeter skin graft scar over his left face, a scar in 
the left pre-auricular and post-auricular area from the 
parotidectomy, a scar linear in the midline of his back from 
a sebaceous cyst removal, and a midline abdominal scar from 
colon cancer removal.  The examiner reported that there was a 
hypertrophic component to the midline abdominal scar; that 
there was no inflammation, swelling, depression, or 
ulceration of any of the scars; that there was no tenderness 
to the scars of his face, neck, back, or chest; and that the 
scars caused no limitation of function.  The diagnosis was 
sebaceous carcinoma with skin graft scar, left face, by 
history; superficial parotidectomy for a parotid tumor; and 
actinic keratoses, present over the dorsal aspects of the 
hands.  

At the November 1996 VA pulmonary examination, the veteran 
reported that he was exposed to chlorpicrin and mustard gas 
in service and that a drop of mustard gas went through his 
clothing and burned him.  He stated that he had had cancer on 
his hands, nose, and face and that he had had a rare skin 
cancer removed from his left upper face about a year earlier.  
The examiner reported that the head, face, eyes, ears, nose 
and throat were all normal except for some actinic keratosis 
and old minor scars.  

Pertinent Law and Regulations

Service connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).

Where a veteran served ninety days or more during a period of 
war or during peacetime service after December 31, 1946, and 
a malignant tumor becomes manifest to a degree of ten percent 
within one year of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 and 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  


Mustard gas exposure

Certain specific provisions apply to veteran claiming 
entitlement to service connection for disabilities due to 
exposure to mustard gas.

38 C.F.R. § 3.316 (1998) provides that full-body exposure to 
the specified vesicant agents during active military service 
under the circumstances described below together with the 
subsequent development of any of the indicated conditions is 
sufficient to establish service connection for that 
condition:  (1) full-body exposure to nitrogen or sulfur 
mustard during active military service together with the 
subsequent development of chronic conjunctivitis, keratitis, 
corneal opacities, scar formation, or the following cancers: 
nasopharyngeal; laryngeal; lung (except mesothelioma); or 
squamous cell carcinoma of the skin; (2) full-body exposure 
to nitrogen or sulfur mustard or Lewisite during active 
military service together with the subsequent development of 
a chronic form of laryngitis, bronchitis, emphysema, asthma 
or chronic obstructive pulmonary disease; (3) full-body 
exposure to nitrogen mustard during active military service 
together with the subsequent development of acute 
nonlymphocytic leukemia.  

The United States Court of Appeals for the Federal Circuit 
has held that when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. 
App. 78 (1993).  As such, the Board must not only determine 
whether the veteran has a disability which is recognized by 
VA as being etiologically related to prior exposure to 
nitrogen, sulfur mustard, Lewisite, or nitrogen mustard under 
38 C.F.R. § 3.316, but must also determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  The fact that the 
veteran does not meet the requirements of 38 C.F.R. § 3.316 
does not in and of itself preclude him from establishing 
service connection as he may, in the alternative, establish 
service connection by way of proof of actual direct 
causation, showing that his exposure to a chemical such as 
mustard gas during service caused his current skin cancer.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).

Well-grounded claims

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The evidence does not reflect that 
the veteran currently possesses a recognized degree of 
medical knowledge that would render his opinions on medical 
diagnoses or causation competent.  Lay assertions of medical 
causation will not suffice initially to establish a 
plausible, well-grounded claim, under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91 (1993).

When the requirements of Caluza are considered in relation to 
38 C.F.R. § 3.316, a well grounded claim requires only 
medical evidence of a current, pertinent disability included 
under § 3.316 and evidence of inservice exposure to mustard 
gas, nitrogen, or Lewisite.  See Pearlman v. West, 11 Vet. 
App. 443 (1998).

Analysis

Initial matter

Since VA has been unable to obtain the veteran's service 
medical and personnel records, it has a heightened duty to 
explain its findings and conclusions.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  The Board's analysis of the 
veteran's claim was undertaken with this duty in mind.

The veteran asserts that he has skin cancer that is directly 
related to in-service mustard gas exposure which occurred 
during NCO gas school at Edgewood Arsenal in Maryland in 
1945.  He has also contended that he was exposed to Lucite, 
Lewisite, and chlorpicrin and that he was hospitalized and 
treated as an outpatient for after his exposure to these 
chemicals.  The veteran's WD AGO FORM 53-55, Honorable 
Discharge, notes that the service schools he attended 
included "NCO GAS 1945."  In April 1996, the United States 
Army Chemical and Biological Defense Command informed the RO 
that this indicated that the veteran attended unit gas NCO 
classes and that he may have participated in training 
exercises as a portion of this training which involved 
exposure to mustard gas.  

Although it is not clear from the record that the veteran had 
full-body exposure to mustard gas in service, his service 
medical and personnel records have been destroyed and, for 
the purpose of determining whether a claim relating to 
exposure to toxic gases is well grounded, the Board must 
assume that the lay testimony of exposure is true.  See 
Pearlman v. West, 11 Vet. App. 443 (1998); King v. Brown, 
5 Vet. App. 19 (1993).  Therefore, for the purpose of 
determining whether his claim is well grounded, it will be 
assumed that he was exposed to mustard gas in service. 

The Board's analysis will proceed along two lines.  First, 
the veteran's claim of entitlement to service connection for 
squamous cell carcinoma under the presumptive provisions of 
38 C.F.R. § 3.316 will be discussed.  Then, the claim for 
other forms of skin cancer will be addressed, as is required 
under Combee.

Presumptive Service Connection under 38 C.F.R. § 3.316

The issue currently on appeal is entitlement to service 
connection for skin cancer, claimed as a residual of mustard 
gas exposure.  38 C.F.R. § 3.316 provides that full-body 
exposure to nitrogen or sulfur mustard during active military 
service together with the subsequent development of squamous 
cell carcinoma of the skin is sufficient to establish service 
connection for that condition.  

However, in this case the evidence does not show that the 
veteran currently has or has ever had squamous cell carcinoma 
of the skin.  Although Dr. L.T. reported in August 1992 that 
the veteran had a right hand lesion that was "probably" an 
early squamous cell carcinoma, this lesion was excised and 
the pathology report diagnosis was actinic keratosis, not 
squamous cell carcinoma.  Dr. L.T. continued to treat the 
veteran for several actinic keratoses through November 1992, 
without mentioning squamous cell carcinoma.

There is no other medical evidence of squamous cell carcinoma 
of record.  The record does show that the veteran has had 
several skin disorders, including sebaceous carcinoma of the 
skin and actinic keratoses.  In August 1995, he underwent 
excision of left cheek sebaceous carcinoma with split 
thickness skin graft and left parotidectomy for oncocytoma.  
The Board notes that in September 1994 and July 1995, 
treatment providers diagnosed actinic keratosis versus basal 
cell carcinoma and several other skin disorders versus basal 
cell carcinoma.  However, basal cell carcinoma was never 
actually diagnosed and a July 1995 shave biopsy diagnosis was 
sebaceous carcinoma.  

Sebaceous carcinoma of the skin and actinic keratoses are not 
diseases for which presumptive service connection, due to 
exposure to mustard gas, Lewisite, or nitrogen is warranted 
under 38 C.F.R. § 3.316.  Additionally, although the veteran 
has had numerous actinic keratoses, these have been treated 
with liquid nitrogen and there is no evidence that any 
actinic keratoses ever developed into cancer.  

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  In the absence of proof of a present 
disability, there can be no valid claim.  In Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992), the Court held that the 
failure to demonstrate that a disability is currently 
manifested constitutes failure to present a plausible or 
well-grounded claim.  Therefore, as there is no medical 
evidence that the veteran has ever had squamous cell 
carcinoma of the skin, entitlement to presumptive service 
connection for skin cancer under 38 C.F.R. § 3.316 is denied 
as not well grounded, i.e. there is no evidence of a current 
disability.  See Caluza, supra.

Service Connection under 38 C.F.R. § 3.303 and Combee

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
Combee.  Therefore, the Board must still address the issue of 
whether the veteran has skin cancer that is the result of 
active service under 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.303(d).  

There is no medical evidence that any skin cancer manifested 
itself to a compensable degree until many decades after 
service, and the veteran does not so contend.  Accordingly, 
the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 
are inapplicable in this case.

The veteran asserts that his skin cancer is directly related 
to mustard gas exposure in service during NCO gas school at 
the Edgewood Arsenal.  He has also asserted that he was also 
exposed to Lewisite and chlorpicrin in service.  As noted 
above, for the limited purpose of determining whether the 
claim for service connection for skin cancer is well 
grounded, it will be assumed that the veteran was exposed to 
mustard gas in service.  

The evidence shows that the veteran has had sebaceous skin 
cancer and actinic keratoses which were initially shown more 
than 40 years after service.  There is no competent medical 
evidence which relates the veteran's sebaceous carcinoma of 
the skin or the actinic keratoses to service or to inservice 
exposure to chemicals such as mustard gas.  

In a February 1993 statement, the veteran asserted that his 
doctors had told him that his skin cancer could very well 
have been caused by the mustard gas he was exposed to in 
service during gas NCO school at the Edgewood Arsenal.  
However, there is no such medical opinion of record.   The 
connection between what a physician said and the layman's 
account of what the physician purportedly said, filtered as 
it was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute "medical" 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 74 (1995).

Moreover, at the May 1994 personal hearing, the veteran 
reported that no doctor had rendered an opinion regarding the 
cause of his skin cancer and that physicians had told him 
that a number of things could have caused his skin cancer, 
including sun exposure.  See Tr. at 4.  On more than one 
occasion, the RO has requested that the veteran provide, or 
inform the RO of the existence of, all relevant medical 
records.  He was also informed of the importance of medical 
evidence showing a relationship between his claimed inservice 
mustard gas exposure and his current skin disability in the 
Board's March 1996 and August 1997 remands and in letters 
from the RO dated in April 1996 and September 1997.  Despite 
these requests, the veteran has not informed the RO of any 
relevant evidence that has not already been obtained.  The 
record contains no competent medical evidence of a nexus 
between a current skin disorder, including sebaceous 
carcinoma of the skin and actinic keratoses, and service or 
any chemical exposure therein.  

The only evidence of record which relates the veteran's 
sebaceous skin cancer or actinic keratoses to inservice 
mustard gas exposure are the veteran's own assertions to that 
effect.  As noted above, the record does not show that the 
veteran possesses the requisite knowledge, skill, experience, 
training, or education to qualify as a medical expert in 
order for such a contention to be considered competent 
evidence.  Espiritu.  Lay assertions of medical causation 
will not suffice initially to establish a plausible, well-
grounded claim, under 38 U.S.C.A. § 5107(a).  See Grottveit.  
Where the determinant issue involves a question of medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well-grounded claim.   

Therefore, as there is no competent medical evidence which 
relates the sebaceous skin cancer or actinic keratoses to 
service or any chemical exposure therein, the claim for 
service connection for skin cancer under 38 U.S.C.A. § 1110, 
38 C.F.R. § 3.303 and Combee must fail as it is not well 
grounded.

Additional matters

The medical evidence of record refers to the veteran's 
experiencing cancer other than skin cancer, including colon 
cancer and a parotid tumor.  The Board wishes to make it 
clear that the issues of entitlement to service connection 
for such disabilities are not before it at this time and are 
not addressed herein.

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case lack of a well- 
grounded claim, it must consider whether the appellant has 
been given adequate notice to respond and, if not, whether 
she has been prejudiced thereby.  See Bernard v. Brown, 4 
Vet. App. 384 (1993). In this case, the veteran has been 
afforded ample opportunity to present evidence and argument 
in support of his claim, including presenting testimony at a 
personal hearing.  Any error by the RO in the adjudication of 
the claim on a broader basis than that used by the Board was 
not prejudicial.

Because the veteran's claim for service connection for skin 
cancer, claimed as a residual of mustard gas exposure, is not 
well-grounded, VA is under no duty to further assist him in 
developing facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.159(a) (1998);  Epps v. Gober, 126 
F.3d 1454 (Fed. Cir. 1997); see Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); see also Grottveit.  VA's obligation to 
assist depends upon the particular facts of the case and the 
extent to which VA has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  See 
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  The Court has 
recently held that the obligation exists only in the limited 
circumstances where the veteran has referenced other known 
and existing evidence.  Epps v. Brown, 9 Vet. App. 341, 344 
(1996). 

VA is not on notice of any other known and existing evidence 
which would make the adjudicated service connection claim 
plausible.  The RO informed the veteran of the type of 
evidence necessary to state a well-grounded claim in letters 
dated in April 1996 and September 1997.  Finally, the Board's 
March 1996 and August 1997 remands and this decision serve to 
inform the veteran of the kind of evidence which would be 
necessary to make his claim well-grounded, namely a diagnosis 
of squamous cell carcinoma of the skin and/or medical nexus 
evidence which serves to link skin cancer to in-service 
exposure to mustard gas or other chemicals.  



ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for skin cancer, claimed as a residual 
of exposure to mustard gas, is denied.  




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
   The Board observes in passing that the veteran himself testified that he did not know if his skin cancer was 
caused by his in-service exposure to mustard gas.  See Tr. at 5.  

